DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on August 4, 2022 is acknowledged. Claims 34 and 36-42 are pending in this application. Claims 1-33, 35, and 43 have been cancelled. Claims 34, 36, and 38-40 have been amended. 

Withdrawn Objections/Rejections
Specification
The objection of specification for the terms  Avanade, Libra, Betaseron, Pneumovax 23, Sine met, Advair, and Symbiont, which are trade names or a marks used in commerce, has been noted in this application has been withdrawn in view of Applicants amendment to the specification. 
Claim Rejections - 35 USC § 112
The rejection of claims 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention has  been withdrawn in view of Applicant’s amendment to the claim remove the term.   
Claim Rejections - 35 USC § 103
The rejection of claim 35 under 35 U.S.C. 103 as being unpatentable over Schobel et al. (US 2012/0009260) in view of Hill (US 2016/0235769) has been withdrawn in view of Applicant’s cancelation of the claim.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Yang et al. (US 2014/0008831). Yang discloses film products and methods for their preparation. The films contain a pharmaceutical and/or cosmetic active agent.  The films additionally comprise a polymer component (abstract).  
 The active ingredient that is evenly distributed throughout the film (paragraph 0005). 
The films must be formed into a sheet prior to drying. The film may be achieved by casting (paragraph 0168). 
The variety of additives that can be incorporated into the composition which provide a variety of different functions. Examples of classes of additives include excipients, lubricants, and buffering agents (paragraph 0021). 
Applicant’s attention is directed to claim 1 which recites forming a polymer matrix, casting the film, and depositing layer comprising a pharmaceutical active. 
Multi-layered film may be achieved by coating, spreading, or casting in combination onto an already formed film layer (paragraph 0168), such as roll coating, gravure coating, immersion or dip coating (paragraph 0170). 
Yang does not disclose the film is dried prior to the active agent be applied and wherein the active pharmaceutical composition is not a self-supporting later and is embedded within the polymer film after the heating has occurred, nor is there motivation within the art to prepare a film preparation meeting the limitation of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615